J-S14021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD DOUGLAS HOUSLER                    :
                                               :
                       Appellant               :   No. 727 WDA 2021

          Appeal from the Judgment of Sentence Entered June 16, 2021
      In the Court of Common Pleas of McKean County Criminal Division at
                        No(s): CP-42-CR-0000326-2020


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                             FILED: JULY 18, 2022

        Richard Douglas Housler (Appellant) appeals from the judgment of

sentence entered in the McKean County Court of Common Pleas of an

aggregate term of seven days to six months’ imprisonment.             Appellant’s

counsel has filed an Anders1 brief, in which they conclude there are no non-

frivolous issues to raise on appeal. As will be discussed in more detail below,

we conclude counsel’s attempt to withdraw is wholly deficient. Accordingly,

we instruct counsel to correct those deficiencies before we may address this

appeal on its merits.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J-S14021-22


       On January 26, 2021, at the conclusion of a bench trial, the trial court

found Appellant guilty of driving under the influence of a controlled substance

(DUI) (impaired ability – 1st offense), location of registration permit, driving

on roadways laned for traffic, and careless driving.2 On June 16, 2021, the

court sentenced Appellant to a term of seven days to six months’

imprisonment as to the DUI offense. As for the remaining convictions, the

court imposed statutory fines and costs. Appellant did not file post-sentence

motions but did file a timely notice of appeal.

       Following sentencing, Appellant’s trial counsel filed a motion to withdraw

as counsel, which the court granted on June 25, 2021.              The court also

appointed Christopher Martini, Esquire, to represent Appellant. The court then

ordered Appellant to file a concise statement of errors pursuant to Pa.R.A.P.

1925(b). After receiving an extension of time, Appellant filed a Rule 1925(b)

concise statement on August 9, 2021.3            The trial court issued a Pa.R.A.P.

1925(a) opinion on September 10, 2021.

       As indicated above, Attorney Martini filed an Anders brief in this Court.

However, Attorney Martini has failed to file a contemporaneous petition to

withdraw as counsel, with an attached copy of a notice of rights letter sent to


____________________________________________


2   75 Pa.C.S. §§ 3802(d)(2), 1310.1(c), 3309(1), and 3714(a), respectively.

3  Notably, Attorney Martini did not file a statement of intent to withdraw in
lieu of filing a concise statement of errors complained of on appeal. See
Pa.R.A.P. 1925(c)(4).


                                           -2-
J-S14021-22


Appellant. See Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super.

2005) (opining that the prudent course is to require counsel to attach to the

petition to withdraw a copy of the letter sent to the client advising of their

rights); see also Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.

Super. 2013) (en banc) (to withdraw from representation pursuant to Anders,

counsel must: 1) petition the court for leave to withdraw stating that, after

making a conscientious examination of the record, counsel has determined

that the appeal would be frivolous; 2) provide the defendant a copy of the

brief and petition to withdraw; and 3) advise the defendant that they have the

right to retain private counsel or raise additional arguments that the defendant

deems worthy of the court’s attention).

      Additionally, Attorney Martini’s Anders brief fails to conform to the

procedures for withdrawal of counsel on grounds of frivolity set forth in

Santiago. See Cartrette, 83 A.3d at 1032 (holding Anders brief “must: (1)

provide a summary of the procedural history and facts, with citations to the

record; (2) refer to anything in the record that counsel believes

arguably supports the appeal; (3) set forth counsel’s conclusion that the

appeal is frivolous; and (4) state counsel’s reasons for concluding that the

appeal is frivolous. Counsel should articulate the relevant facts of record,

controlling case law, and/or statutes on point that have led to the conclusion

that the appeal is frivolous.”) (emphasis added).        While Appellant was

convicted of three offenses, Attorney Martini broadly refers to the sufficiency


                                     -3-
J-S14021-22


and weight of the evidence, with reference to the two investigating troopers’

testimony at trial. Moreover, counsel’s argument section, one page in length,

fails to cite any elements of the three offenses and the entire brief is devoid

of any legal authority. When coupled with Attorney Martini’s failure to file a

petition and explain whether counsel advised Appellant of his rights, we

conclude counsel has failed to comply with the requirements of Anders and

Santiago. See also Cartrette.

      Accordingly, counsel’s February 20, 2022, Anders brief is STRICKEN.

Attorney Martini is directed to either petition this Court to withdraw and

comply with the Santiago requirements for withdrawal or file an advocate’s

brief on Appellant’s behalf within 30 days of the date that this memorandum

is filed. If Attorney Martini elects to file a petition to withdraw, counsel must

also comply with the notice requirements of Millisock, and file proof thereof

with this Court. Notably, counsel must attach to the petition a copy of a letter

sent to Appellant, fully advising him of his immediate right, either pro se or

with privately retained counsel, to file a brief on any additional points he

deems worthy of the Court’s attention, and advise Appellant that he may

respond, within 30 days of counsel’s letter, to counsel’s brief, if he so chooses.

The Commonwealth will then have 30 days to file a responsive brief.

      Anders brief stricken. Counsel to file an application to withdraw within

30 days of the date this memorandum is filed and provide notice pursuant to

Anders/Santiago. Appellant may respond to the application within 30 days


                                      -4-
J-S14021-22


of the date of the letter notifying him of the application to withdraw.

Alternatively, counsel may file an advocate’s brief within 30 days of the date

of this memorandum. In either event, the Commonwealth is permitted to file

a response to such filings, by either counsel or Appellant, within 30 days of

the date they are filed in this Court. Panel jurisdiction retained.




                                      -5-